t c memo united_states tax_court william reese petitioner v commissioner of internal revenue respondent docket no 1174-05l filed date william reese pro_se jeffrey e gold for respondent memorandum opinion nims judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent determined to proceed with collection by levy of petitioner’s federal_income_tax liability for to inclusive plus accrued interest and failure to pay penalty under sec_6651 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in reston virginia at the time the petition was filed background under brief background the notice_of_determination states among other things that the outstanding tax_liabilities are the result of tc additional tax assessments because mr reese was a non-filer when the required notices of deficiencies for to inclusive were issued mr reese petitioned tax_court the tc assessments and all applicable penalties and interest are in accordance with the tax_court decision documents for each year under relevant issues presented by the taxpayer the notice states that sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax form as prepared by mr reese claims that the amounts outstanding are in error that the philadelphia service_center transposed numbers from the tax_court decision documents and have sic refused to abate the incorrect amounts 1tc audit internal_revenue_manual cch exhibit pincite is a so-called transaction code number used internally by the internal_revenue_service it has no significance for purposes of this case appeals received and reviewed all tc assessments documents in addition to the tax_court decision documents for tax years inclusive all tax as stipulated by the tax_court was correctly assessed for the years in question however appeals did conclude that mr reese was not given proper credit for his federal_income_tax withholding for the years or appeals prepared three adjustment documents form to give mr reese the following credit dollar_figure for dollar_figure for and dollar_figure for no adjustments were warranted on tax years or as the correct amount of tax was assessed with the correct amount of withholding credits given per year mr reese was advised of the appeals adjustments mr reese was requested to provide a repayment proposal such as an installment_agreement or an offer_in_compromise to appeals by date in lieu of the proposed collection actions as the minimal adjustments requested by appeals would not satisfy his tax indebtedness to the irs there was no further response nor information received from mr reese accordingly there was no agreement reached on this account the taxpayer raised no other issues emphasis added petitioner filed his petition on t c form_2 rev petitioner’s request for relief and statement of error as stated in the petition is as follows set forth the relief requested and the reasons why you believe you are entitled to such relief abatement of all excessive and wrongful irs assessments proper accounting of my liability the fact situation underlying this case is the egregious pattern and practice by the irs of issuing excessive and wrongful assessments and ignoring requests to abate those wrongful assessments the irs appeals officer acted in bad faith by imposing an illusory conclusion to this problem that failed to mitigate harm caused by irs misfeasance and excessive interest caused by irs delays the appeals officer acted in bad faith by being unresponsive to telephone calls and information requests and deliberately supplying false contact information that frustrated efficient communication on date respondent filed his motion for summary_judgment motion in response to which petitioner filed petitioner’s opposition to respondent’s motion for summary_judgment pursuant to an order of the court dated date respondent filed his supplement to respondent’s motion for summary_judgment respondent’s supplement discussed infra in response to which petitioner filed petitioner’s opposition to respondent’s supplement to respondent’s motion for summary_judgment petitioner’s opposition under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b while petitioner throughout this case has made a number of conclusory and unsupported allegations of internal_revenue_service irs misconduct no material facts are in dispute thus whether respondent has authority to proceed with levy may be decided as a matter of law on date respondent sent to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice on date the irs service_center in kansas city missouri received petitioner’s request for a collection_due_process_hearing request in response to the levy notice on irs form in which petitioner claimed that the amounts which the irs asserted were outstanding are in error that the philadelphia service_center transposed numbers from the tax_court decision documents and has refused to abate the incorrect amounts as stated in the notice_of_determination respondent had previously sent deficiency notices to petitioner for the tax years to inclusive to which petitioner responded by filing petitions in this court the case resulted in a trial and related to an issue not relevant to this case the trial also resulted in a holding that the income_tax deficiency and penalties due from petitioner were as detailed below see reese v commissioner tcmemo_1997_346 the cases for the remaining years to inclusive were settled the decision documents for all years reflect among other things the following year income_tax deficiency dollar_figure it is stipulated sec_6651 addition_to_tax sec_6654 dollar_figure none petitioner has withholding credits in the amount of dollar_figure for calendar_year which will be credited toward the deficiency due for calendar_year year income_tax deficiency dollar_figure sec_6651 addition_to_tax dollar_figure sec_6654 dollar_figure it is stipulated petitioner has withholding credits in the amount of dollar_figure for calendar_year which will be credited toward the deficiency due for calendar_year year income_tax deficiency dollar_figure sec_6651 addition_to_tax dollar_figure sec_6654 dollar_figure it is stipulated petitioner has withholding credits in the amount of dollar_figure for calendar_year which will be credited toward the deficiency due for calendar_year year income_tax deficiency dollar_figure sec_6651 addition_to_tax dollar_figure sec_6654 dollar_figure it is stipulated petitioner has withholding credits in the amount of dollar_figure for calendar_year l991 which will be credited toward the deficiency due for calendar_year year income_tax deficiency dollar_figure sec_6651 addition_to_tax dollar_figure sec_6654 dollar_figure petitioner had a withholding credit in the amount of dollar_figure to be credited toward the deficiency due for calendar_year discussion in light of petitioner’s request for relief and statement of error in his petition referred to above in which he requested abatement of all excessive and wrongful irs assessments and proper accounting of my liability the court issued an order requiring respondent to supplement his motion in certain respects the order required the following ordered that on or before date respondent shall supplement his summary_judgment motion with a statement showing petitioner’s current outstanding federal_income_tax liabilities for the years and it is further ordered that the statement described in the foregoing paragraph shall explain how the liability for each year has been computed explain why amounts listed in the paying late penalty column presumably the addition_to_tax imposed by sec_6651 in respondent’s final notice_of_intent_to_levy dated date are not reflected in the transcripts of account attached to respondent’s motion and demonstrate the allowance of federal_income_tax withholdings for and which are not taken into account in respondent’s final notice_of_intent_to_levy dated date it is further 2this is not expressly stated in the levy notice or the notice_of_determination ordered that in support of the statement described above respondent shall submit a certified copy of a current certificate of assessments and payments for each of the above-referenced years in response to the order respondent filed respondent’s supplement which contains detailed and comprehensive explanations of the matters raised in the order respondent’s supplement demonstrates the differences between the assessed balances of tax and penalties the late-paying penalties under sec_6651 and accrued interest reflected in the levy notice for the tax years to inclusive and the same categories of items currently assessed or accrued as of date petitioner owed dollar_figure rather than dollar_figure the total amount asserted in the levy notice a difference of dollar_figure in petitioner’s favor in paragraph of respondent’s supplement respondent concedes that he can collect only the current amount petitioner owes ie the net assessed amounts of tax including sec_6651 penalty plus interest and sec_6651 nonpayment penalty accrued to date of payment interest and the sec_6651 penalty up to the limitation contained in that section continue to accrue until petitioner makes payments of the amounts assessed for the aforementioned years petitioner did not analyze respondent’s carefully detailed computations contained in respondent’s supplement but instead made bald allegations that respondent intentionally failed to credit his withholding which is manifestly untrue as plainly demonstrated in the notice_of_determination and respondent’s supplement with regard to the levy notice the order directed respondent to explain why amounts listed in the ‘paying late penalty’ column are not reflected in the transcripts of account attached to respondent’s motion the so-called paying late penalty and interest are shown on the notice under the category statutory additions and not as assessed items sec_6651 provides sec_6651 addition to the tax to pay any amount in respect of any_tax required to be shown on a return specified in paragraph which is not so shown including an assessment made pursuant to sec_6213 within calendar days from the date of notice_and_demand therefor business days if the amount for which such notice_and_demand is made equals or exceeds dollar_figure unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount of tax stated in such notice_and_demand percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate thus sec_6651 imposes an addition_to_tax for failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand of payment the addition_to_tax under sec_6651 is in an amount of percent of the amount of such tax if the failure to pay the tax is for not more than one month with an additional percent for each additional month or fraction thereof during which such failure to pay continues not to exceed percent in the aggregate the failure to pay penalty thus may continue to accrue for up to months until payment the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect since petitioner has failed to pay any of the net assessed balance of tax and sec_6651 penalties after withholding credits the sec_6651 failure to pay penalty in this case equal sec_25 percent of the net assessed amounts after withholding credits respondent asserts that he is not required to make a separate assessment of the accruals of the sec_6651 additions to tax to collect the accruals we agree with respondent for the following reasons sec_6665 provides in paragraph that additions to tax additional_amounts and penalties are to be paid upon notice_and_demand and are to be assessed collected and paid in the same manner as taxes and paragraph provides that any reference to tax is to be deemed also to refer to the foregoing items sec_6665 entitled procedure for assessing certain additions to tax provides certain exceptions to subsection a including in effect an exception that sec_6651 additions must be attributable to a deficiency for sec_6665 to apply thus since sec_6651 additions are not attributable to a deficiency they are not required to be assessed in the same manner as taxes instead sec_6651 additions are attributable to amounts that have already been assessed but remain unpaid and therefore may be collected by respondent by notice_and_demand as in this case without assessment and without_recourse to the deficiency procedures see 780_fsupp_136 ndollar_figure s d n y a taxpayer may raise at a sec_6330 hearing challenges to the existence or amount of an underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 we need not however decide whether the sec_6651 addition although not deemed a tax under sec_6651 and sec_6665 nevertheless falls within the ambit of sec_6330 petitioner did not challenge the sec_6651 addition at the appeals_office hearing or in this court as already noted the only issue raised by petitioner at the appeals hearing was that the philadelphia service_center had transposed numbers from the tax_court decision documents and refused to abate the incorrect amounts the appeals officer determined that the tax including penalties reflected in the tax_court decision documents had been correctly assessed but that petitioner had not been credited with withholding_tax for and accordingly the appeals officer made three adjustment documents for crediting petitioner with the withholding taxes because petitioner in his petition persisted in maintaining that the irs had made excessive and wrongful assessments the court as already discussed directed respondent among other things to explain how the liability for each year was computed and to demonstrate the allowance of the and withholdings which were not taken into account in respondent’s levy notice dated date respondent’s notice_of_determination issued after the levy notice properly reflects the allowance of the withholding credits in petitioner’s opposition to respondent’s supplement he makes no attempt whatsoever to demonstrate why he believes respondent transposed decision document numbers or why respondent’s assessments are incorrect instead he persists in making frivolous allegations such as that the irs engaged in an egregious pattern and practice of issuing excessive and wrongful assessments for the foregoing reasons we shall grant respondent’s motion for summary_judgment we hold that respondent may proceed with a levy with respect to petitioner’s and tax years an appropriate order and decision will be entered
